Name: Commission Regulation (EEC) No 2357/88 of 28 July 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 88 Official Journal of the European Communities No L 207/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2357/88 of 28 July 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9(2), Having regard to Council Regulation (EEC) No 1678 / 85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 2185/88 (4), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1852/88 (5), as last amended by Regulation (EEC) No 2184/88 ('); Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3770/87 (4), lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period 20 to 26 July 1988 for the English pound and the Portuguese escudo lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for the United Kingdom in all sectors and pursuant to the first indent of Article 5 (3) (a) of Regulation (EEC) No 1677/85 an adjustment of the monetary compensatory amounts applicable for Portugal in the olive oil sector ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1852/88 is hereby amended as follows : 1 . The column 'United Kingdom' in Parts 1 , 2, 3 , 4 , 5 , 7, 8 , 9 and 10 in Annex I is replaced by that given in Annex I to this Regulation. 2 . The column 'Portugal' in Part 10 of Annex I is hereby replaced by that given in Annex I to this Regulation . 3 . Annexes II and III are replaced by Annexes II and III to this Regulation. 4 . Annex IV is replaced by Annex IV to this Regulation . Article 2 This Regulation shall enter into force on 1 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1988 . For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 164, 24 . 6 . 1985 , p . 6 . 2) OJ No L 182, 3 . 7 . 1987, p . 1 . J) OJ No L 164, 24 . 6 . 1985, p . 11 . 4) OJ No L 195 , 23 . 7 . 1988 , p . 1 . s) OJ No L 167, 1 . 7 . 1988 , p . 1 . *) OJ No L 196, 25 . 7 . 1988 , p . 1 . 7) OJ No L 310 , 21 . 11 . 1985 , p . 4 . ¢) OJ No L 355 , 17 . 12 . 1987, p . 16 . No L 207/2 Official Journal of the European Communities 1 . 8 . 88 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts I I \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I I II  1 000 kg  l 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 11,544 11,544 17,778 17,778 11,544 11,544 10,967 10,967 10,967 10,528 10,528 11,544 11,544 10,967 10,967 13,996 13,188 16,162 5,195 11,186 10,739 1102 90 90 11-1 11-1 7285 7286 I 11,18611,186 1103 11 10 1103 11 90 1103 12 00 23,276 15,116 14,740 1103 13 11 1103 13 19 11-2 11-3 11-3 7287 7288 7289 16,739 16,235 16,739 1103 13 90 1103 19 10 1103 19 30 1103 19 90 11-1 7285 11,775 11,186 15,354 11,186 11-1 7286 11,186 \ 1103 21 00 1103 29 10 1103 29 20 11,775 11,186 11,186 1 . 8 . 88 Official Journal of the European Communities No L 207/3 \ 1 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \ ll||\  1 000 kg -\ 1103 29 30 1103 29 40 10,739 11,775 1103 29 90 11-1 11-1 7285 7286 11,186 11,186 1104 11 10 1104 1190 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 11,186 15,354 10,739 18,951 11,775 11,186 12,699 1104 19 99 11-1 11-1 7285 7286 \ 11,18611,186 I 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 11,186 15,354 17,547 11,186 10.739 14.740 10,739 10,739 11,775 11,775 11,775 1104 29 10 11-4 11-4 11-4 11-4 7290 7291 7292 7293 11,186 11,186 11,775 11,186 1104 29 30 11-4 11-4 11-4 11-4 7290 7291 7292 7293 11,186 11,186 11,775 11,186 1104 29 91 1104 29 95 I 11,77511,186 1104 29 99 11-1 11-1 7285 7286 \ 11,18611,186 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1 107 20 00 8,658 3,463 20,549 15,354 19,521 14,586 16,999 1108 11 00 11-5 11-5 7294 7295 0) o \ 18,68718,687 No L 207/4 Official Journal of the European Communities 1 . 8 . 88 CN-code Table Additionalcode 'Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \  1 000 kg - 1108 12 00 11-5 7294 o l 16,907 11-5 7295 o 16,907 1108 13 00 11-6 7296 o \ 16,907 11-6 7297 o \ 16,907 1108 14 00 11-5 7294 o 16,907 11-5 7295 o 16,907 1108 19 90 11-5 7294 o 16,907 11-5 7295 O I 16,907 1109 00 00 l I Il 25,432 1702 30 91 17-9 7318 IIl 22,057 1702 30 99 17-9 7318 II 16,907 1702 40 90 IIII 16,907 1702 90 50 lilili 16,907 1702 90 75 II|| 23,065 1702 90 79 ||Il 16,123 2106 90 55 I IlII 16,907 2302 10 10 23-1 7622 III  23-1 7623 4,768 2302 10 90 \ 9,876 2302 20 10 \ I \ 4,768 2302 20 90 I l \ 9,876 2302 30 10 l \ 4,768 2302 30 90 I l 10,217 2302 40 10 l l \ 4,768 2302 40 90 10,217 2303 10 11 22,393 2309 10 11 23-2 7624 O  23-2 7625 o 1,385 2309 10 13 23-8 7541 oo  l 23-8 7542 OO 11,422 l 23-8 7543 OO 22,844 23-8 7544 00  23-8 7545 OO 2,970 23-8 7546 00 5,939 23-8 7547 oo  23-8 7548 oo 19,808 23-8 7549 oo 39,616 23-8 7550 oo 1,385 23-8 7551 oo 12,807 23-8 7552 oo 24,229 23-8 7626 (2X') 1,385 23-8 7627 oo 4,355 23-8 7628 oo 7,324 23-8 7629 oo 1,385 23-8 7630 oo 21,193 1 . 8 . 88 Official Journal of the European Communities No L 207/5 CN-code Table Additionalcode \ Positive Negative Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \  1 000 kg - 2309 10 13 23-8 7631 oo 41,001 2309 10 31 23-3 7624 0  \ 23-3 7691 o 4,387 2309 10 33 23-9 7541 oo  23-9 7542 00 11,422 23-9 7543 00 22,844 23-9 7544 oo  23-9 7545 oo 2,970 l 23-9 7546 00 5,939 l 23-9 7547 oo  23-9 7548 oo 19,808 23-9 7549 oo I 39,616 23-9 7645 oo 4,387 23-9 7646 oo 15,809 23-9 7647 oo \ 27,231 23-9 7648 00 4,387 23-9 7649 oo 7,357 23-9 7650 oo 10,326 23-9 7651 oo 4,387 23-9 7652 00 l 24,195 23-9 7653 OC) l 44,003 2309 10 51 23-4 7624 o  23-4 7692 o I 8,658 2309 10 53 23-10 7541 oo \  23-10 7542 oo 11,422 23-10 7543 oo I 22,844 23-10 7544 oo  23-10 7545 oo I 2,970 23-10 7546 oo 5,939 23-10 7547 oo   23-10 7548 oo 19,808 23-10 7549 oo I 39,616 23-10 7654 00 I 8,658 23-10 7655 oo l 20,080 23-10 7656 oo ' 31,502 23-10 7657 oo 8,658 23-10 7658 oo 11,628 23-10 7659 oo 14,597 23-10 7660 oo I 8,658 23-10 7661 oo 28,466 23-10 7662 oo 48,274 2309 90 31 23-5 7624 o  23-5 7693 o 1,385 2309 90 33 23-11 7541 oo I  23-11 7542 oo 11,422 No L 207/6 Official Journal of the European Communities 1 . 8 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc II \ I  1 000 kg - 2309 90 33 23-11 7543 oo 22,844 23-11 7544 00 l  23-11 7545 oo 2,970  23-11 7546 oo 5,939 23-11 7547 oo I  23-11 7548 oo 19,808 23-11 7549 oo 39,616 23-11 7663 oo 1,385 23-11 7664 oo I 12,807 23-11 7665 oo 24,229 23-11 7666 oo 1,385 23-11 7667 00 l 4,355 23-11 7668 oo 7,324 I 23-11 7669 oo 1,385 23-11 7670 oo 21,193 23-11 7671 oo 41,001 2309 90 41 23-6 7624 o  23-6 7694 o 4,387 2309 90 43 23-12 7541 oo  I 23-12 7542 oo 11,422 23-12 7543 oo 22,844 23-12 7544 oo  23-12 7545 oo I 2,970 23-12 7546 oo 5,939 23-12 7547 oo  23-12 7548 00 19,808 l 23-12 7549 oo 39,616 23-12 7672 oo 4,387 23-12 7673 oo l 15,809 23-12 7674 oo 27,231 I 23-12 7675 oo 4,387 23-12 7676 oo 7,357 23-12 7677 oo 10,326 23-12 7678 oo 4,387 23-12 7679 oo 24,195 I 23-12 7680 oo 44,003 2309 90 51 23-7 7624 o  23-7 7695 o 8,658 2309 90 53 23-13 7541 oo  23-13 7542 oo 11,422 23-13 7543 oo 22,844 23-13 7544 oo  l 23-13 7545 oo 2,970 \ 23-13 7546 oo 5,939 23-13 7547 00  I. 8 . 88 Official Journal of the European Communities No L 207/7 \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM , F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc ll  1 000 kg - I 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 00 oo 00 oo oo oo oo 00 oo oo oo 19,808 39,616 8,658 20,080 31,502 8,658 11,628 14,597 8,658 28,466 48,274 (l) When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. O When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. No L 207/ 8 Official Journal of the European Communities 1 . 8 . 88 PART 2 SECTOR PIGMEAT Monetary compensatory amounts ll\ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc II\ I  100 kg ­ 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 1,156 0,983 1,156 1,503 2,179 1,683 1,683 2,435 1,308 0203 19 55 02-3 02-3 7039 7054 I I 2,4351,683 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 1,683 1,503 2,179 1,683 1,683 2,435 1,308 0203 29 55 02-3 02-3 7039 7054 \ 2,4351,683 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 1,683 0,601 0,661 0,361 2,179 1,683 4,239 3,337 1,308 2,179 1,924 2,104 1,683 2,435 0210 19 51 02-3 02-3 7039 7054 2,435 1,683 0210 19 59 0210 19 60 0210 19 70 1,683 3,337 4,194 1 ; 8 . 88 Official Journal of the European Communities No L 207/9 CN-code Table Additionalcode \ Positive Negative I Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \  100 kg - 0210 19 81 02-3 7039 4,239 02-3 7054 2,179 0210 19 89 \ I 2,179 1601 00 10 O 2,104 1601 00 91 16-1 7319 00 3,532 \ 16-1 7322 00 2,826 1601 00 99 16-1 7319 00 2,405 16-1 7322 oo 1,924 1602 10 00 \ \ 1,683 1602 20 90 \ \ 1,954 1602 41 10 16-3 7327 \ 2,179 16-3 7328 \ 3,682 16-3 7329 2,255 1602 42 10 16-3 7327 Il 1,683 16-3 7328 II 3,081 16-3 7329 ll 2,104 1602 49 11 16-3 7327 lil 2,179 16-3 7328 Il 3,682 16-3 7329 II 2,104 1602 49 13 16-3 7327 1,683 16-3 7328 \ I 3,081 16-3 7329 \ 2,104 1602 49 15 16-3 7327 \ 1,683 16-3 7328 \ 3,081 16-3 7329 l 2,104 1602 49 19 16-3 7327 1,683 16-3 7328 2,029 16-3 7329 1,623 1602 49 30 16-1 7319 \ \ 1,683 16-1 7322 1,353 1602 49 50 I l 1,007 1602 90 10 1,954 , 1602 90 51 \ 2,029 1902 20 30 \ \ \ 1,007 (') If composite food preparations (including prepared dishes) O The monetary compensatoiy amounts applicable to sausages in containing sausages are classified under heading No 1601 because containers which also contain preservative liquid are based on the of their composition, the monetary compensatory amount is applied net weight, i.e. after the deduction ot the weight or the liquid. only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these prep ­ arations . No L 207/ 10 Official Journal of the European Communities 1 . 8 . 88 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts 1 l Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal | DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc I \ \  100 kg live weight  2,058 2,058 2,058 2,058 2,058 I 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 - 0 o o C) I l  100 kg net weight  0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 &gt;31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 | | o 3,911 3,911 3,911 3,911 3,129 3,129 4,693 4,693 3,129 5,352 3,479 3,479 0202 20 30 02-1 02-1 02-1 7014 7018 7019 (2) 0,557 0,557 2,783 0202 20 50 02-1 02-1 02-1 7014 7018 7019 o 0,870 0,870 4,348 0202 20 90 0202 30 10 0202 30 50 o o oo 2,783 4,348 4,348 0202 30 90 02-2 02-2 7034 7038 o 0,870 4,348 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 5,352 4,348 3,129 4,467 4,467 4,467 1602 50 10 16-4 16-4 16-4 7330 7331 7332 ¢ 4,467 2,676 1,791 1602 90 61 16-4 7332 1,791 I 1 . 8 . 88 Official Journal of the European Communities No L 207/ 11  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by thecompetent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by thecompetent authorities of the European Communities for frozen buffalo meat. O Entry under this subheading is subject to the production of acertificate issued on conditions laid down by the competent auth ­ orities of the European Communities . (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . (2) The compensatory amount shall not be applied : No L 207/ 12 Official Journal of the European Communities 1 . 8 . 88 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts I || Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc I II - 100 pieces 0105 11 00 0105 19 10 0105 19 90 0,259 0,756 0,259 llII \  100 kg - 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 1 ' 1,125 1,830 1,735 1,237 1,809 1,414 1,608 1,751 1,767 1,937 2,154 2,615 2,905 2,479 2,711 2,584 1,608 1,751 1,767 1,937 2,615 2,905 2,479 2,711 2,584 4,764 1,927 1,467 1,016 2,652 2,492 4,514 1,016 3,711 2,131 » 1 . 8 . 88 Official Journal of the European Communities No L 207/ 13 ll Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal III DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc F1 \ i  100 kg - II I 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 1,467 1,016 2,827 1,325 2,386 4,514 1,016 5,692 4,764 3,196 2,982 2,842 1,467 1,016 4,066 2,652 3,930 2,492 3,728 4,514 1,016 4,764 1,927 1,467 1,016 2,652 2,492 4,514 1,016 3,711 2,131 1,467 1,016 2,827 1,325 2,386 4,514 1,016 5,692 4,764 3,196 2,982 2,842 1,467 1,016 - ¢ No L 207/ 14 Official Journal of the European Communities 1 . 8 . 88 I \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc I \ I III  100 kg -I 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 4,066 2,652 3,930 2,492 3,728 4,514 1,016 2,257 l \ Il - 100 pieces-1 0407 00 11 0407 00 19 I 0,5400,185 I II  100 kg ­l 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1,630 7,630 3,326 3,554 7,370 1,891 1602 31 11 16-2 16-2 7323 7324 I 3,534 1602 31 19 16-2 16-2 7323 7324 \ 4,965 1602 39 11 1602 39 19 16-2 16-2 7323 7324 4,758 4,965 3502 10 91 3502 10 99 3502 90 51 3502 90 59 6,620 0,897 6,620 0,897 1 / 8 . 88 Official Journal of the European Communities No L 207/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts \ \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \\ \  100 kg -I 0401 04-1 7058 I I a + e 0402 10 11 0402 10 19 04-3 7059 \ 9,9045,923 04-3 04-3 04-3 7074 7078 7079 1,535 9,904 0402 10 91 0402 10 99 0402 21 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 04-4 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 7089 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 d + f d + f a + c a + c + f a + c a + c + f a + c a + c a + c a + c + f a + c + f a + c + f 5,923 0403 90 13 04-5 04-6 7097 7098 9,904 5,923 04-6 04-6 7099 7114 a + c I 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 a + c d + f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f a + c a + c a + c a + c a + c No L 207/ 16 Official Journal of the European Communities 1 . 8 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ || I  100 kg - 0404 90 39 04-2 7744 a + C 0404 90 51 04-2 7744 II\ a + c + f 0404 90 53 04-2 7744 II a+ c+ f 0404 90 59 04-2 7744 III a+ c + f 0404 90 91 04-2 7744 a + c + f 0404 90 93 04-2 7744 II a+ c+ f 0404 90 99 04-2 7744 a + c + f 0405 04-7 7118 I 2,782 04-7 7119 2,852 04-7 7134 II 6,381 04-7 7138 6,541 04-7 7139 Il 9,720 04-7 7154 Il 9,963 04-7 7158 Il 30,711 04-7 7159 Il 31,478 04-7 7174 IIl 0,499 04-7 7178 II 0,512 04-7 7189 Il 17,388 l 04-7 7193 17,823 04-7 7194   04-7 7197 l b x coef 04-7 7198  04-7 7199 Il b x coef 04-7 7214 \  04-7 7218 III b x coef 04-7 7219 b x coef 04-7 7222 \  1 04-7 7223 l b x coef 04-7 7225 \ b 04-7 7696 I 0,499 \ 04-7 7697 \ 0,512 04-7 7698 \ 0,569 - 04-7 7699 I 0,583 04-7 7709 \  04-7 7713 I  04-7 7739 \ b x coef 04-7 7743 \ b x coef 0406 10 10 04-8 7226 I  04-8 7227 l 12,315 04-8 7228 \ 14,422 04-8 7229 l 8,466 04-8 7230 \ 11,291 04-8 7231 \ 3,848 04-8 7232 \ 5,730 0406 10 90 04-8 7226  1 . 8 . 88 Official Journal of the European Communities No L 207/ 17 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc l \ \  100 kg ­ 0406 10 90 04-8 7228 l 14,422 04-8 7230 \ 11,291 04-8 7232 \ \ 5,730 0406 20 10 I \ \  0406 20 90 04-9 7233 l \ 14,422 04-9 7234 \ 19,477 0406 30 10 04-10 7235 l \  I 04-10 7236 \ \ 5,192 I 04-10 7237 l \ 7,622 04-10 7238 \ \ 11,100 I 04-10 7239 \ l 13,164 0406 30 31 04-10 7235 \  04-10 7236 l \ 5,192 I 04-10 7237 \ 7,622 I 04-10 7238 \ Il 11,100 0406 30 39 04-10 7235 IIIl  04-10 7236 Il 5,192 04-10 7237 \ Il 7,622 \ 04-10 7238 l Il 11,100 04-10 7239 Il 13,164 0406 30 90 IIII Il 13,164 0406 40 00 04-11 7240 Il  \ 04-11 7241 13,697 0406 90 1 1 04-12 7242 Il 11,291 04-12 7243 Il  I 04-12 7244 Il 12,315 04-12 7245 IlIl 14,422 04-12 7246 Il 8,466 04-12 7247 II 11,291 0406 90 13 04-13 7248 Il  I 04-13 7249 IIIl 11,291 04-13 7250 IIIl 16,888 0406 90 15 04-13 7248 II  \ 04-13 7249 Il 11,291 04-13 7250 Il 16,888 0406 90 17 04-13 7248 II  04-13 7249 11,291 04-13 7250 II 16,888 0406 90 19 Il  0406 90 21 04-14 7251 II  \ 04-14 7252 II 15,512 0406 90 23 04-15 7254 II  04-15 7255 || 12,315 04-15 7256 || 14,422 I 04-15 7257 8,466 Official Journal of the European Communities 1 . 8 . 88No L 207/ 18 \ \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \ \  100 kg - 0406 90 23 0406 90 25 04-15 04-15 7258 7254 11,291 04-15 04-15 04-15 04-15 7255 7256 7257 7258 12,315 14,422 8,466 11,291 0406 90 27 04-15 04-15 04-15 04-15 04-15 7254 7255 7256 7257 7258 12,315 14,422 8,466 11,291 0406 90 29 04-15 04-15 04-15 04-15 04-15 04-15 7253 7254 7255 7256 7257 7258 12,315 14,422 8,466 11,291 0406 90 31 04-15 04-15 04-15 04-15 04-15 04-15 7253 7254 7255 7256 7257 7258 12,315 14,422 8,466 11,291 040690 33 04-15 04-15 04-15 04-15 04-15 04-15 7253 7254 7255 7256 7257 7258 12,315 14,422 8,466 11,291 0406 90 35 04-16 04-16 04-16 04-16 04-16 7259 7274 7277 7278 7279 12,315 14,422 8,466 11,291 0406 90 37 04-16 04-16 04-16 04-16 04-16 7259 7274 7277 7278 7279 ¢ 12,315 14,422 8,466 11,291 0406 90 39 04-15 04-15 04-15 04-15 04-15 7254 7255 7256 7257 7258 12,315 14,422 8,466 11,291 0406 90 50 04-15 7253  1 . 8 . 88 Official Journal of the European Communities No L 207/ 19 \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \ III \  100 kg ­ I I 0406 90 50 04-15 04-15 04-15 04-15 04-15 7254 7255 7256 7257 7258 12,315 14,422 8,466 11,291 0406 90 61 0406 90 63 0406 90 69 19,477 0406 90 71 04-8 04-8 04-8 04-8 04-8 7226 7227 7228 7229 7230 12,315 14,422 8,466 11,291 0406 90 73 04-16 04-16 04-16 04-16 04-16 7259 7274 7277 7278 7279 12,315 14,422 8,466 11,291 0406 90 75 04-16 04-16 04-16 04-16 04-16 7259 7274 7277 7278 7279 12,315 14,422 8,466 11,291 0406 90 77 04-16 04-16 04-16 04-16 04-16 7259 7274 7277 7278 7279 12,315 14,422 8,466 11,291 0406 90 79 04-16 04-16 04-16 04-16 04-16 7259 7274 7277 7278 7279 12,315 14,422 8,466 11,291 0406,90 81 04-16 04-16 04-16 04-16 04-16 7259 7274 7277 7278 7279 12,315 14,422 8,466 11,291 0406 90 83 IIII 0406 90 85 04-16 04-16 04-16 04-16 04-16 7259 7274 7277 7278 7279 12,315 14,422 8,466 11,291 0406 90 89 04-15 7253  1 . 8 . 88 No L 207/20 Official Journal of the European Communities CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  0406 90 89 04-15 7254  04-15 7255 12,315 04-15 7256 14,422 ¢ 04-15 7257 8,466 04-15 7258 l 11,291 \ \ 0406 90 91 04-8 7226  \ 04-8 7231 3,848 \ 04-8 7232 5,730 0406 90 93 04-8 7226  04-8 7231 3,848 04-8 7232 1 5,730 \ 0406 90 97 04-8 7226 \  04-8 7228 \ 14,422 \ 04-8 7230 11,291 \ 04-8 7232 5,730 0406 90 99 04-8 7226 \  \ 04-8 7228 \ 14,422 \ 04-8 7230 \ 11,291 l 04-8 7232 \ 5,730 2309 10 15 23-14 7553 1,142 23-14 7554 II 2,284 23-14 7555 \\ 3,427 23-14 7556 li\ 4,283 23-14 7557 II 4,797 23-14 7558 5,140 \ I 23-14 7559 \ 0,297 23-14 7569 0,594 23-14 7573 l 0,891 \ /  23-14 7574 1,114 23-14 7577 1,247 l 23-14 7578 1,336 23-14 7579 1,981 23-14 7580 l 3,962 \ 23-14 7581 l 5,942 23-14 7582 7,428 23-14 7583 8,319 \ 23-14 7584 8,913 2309 10 19 23-14 7553 1,142 23-14 7554 2,284 \ 23-14 7555 3,427l 23-14 7556 4,283l \ 23-14 7557 4,797l 23-14 7558 5,140l 23-14 7559 0,297l 23-14 7569 0,594I No L 207/211 . 8 . 88 Official Journal of the European Communities CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I  100 kg ­ 2309 10 19 23-14 7573 l 0,891 23-14 7574 \ 1,114 I 23-14 7577 \ 1,247 23-14 7578 \ 1,336 23-14 7579 II 1,981 23-14 7580 3,962 23-14 7581 5,942 23-14 7582 II 7,428 23-14 7583 II 8,319 I 23-14 7584 II 8,913 2309 10 39 23-14 7553 Il\ 1,142 23-14 7554 2,284 I 23-14 7555 Il 3,427 23-14 7556 II 4,283 23-14 7557 4,797 23-14 7558 5,140 l 23-14 7559 Il 0,297 I 23-14 7569 III 0,594 I 23-14 7573 III 0,891 I 23-14 7574 II 1,114 I 23-14 7577 II 1,247 23-14 7578 II 1,336 23-14 7579 III 1,981 23-14 7580 II 3,962 I 23-14 7581 II 5,942 23-14 7582 II 7,428 I 23-14 7583 Il 8,319 23-14 7584 Il 8,913 2309 10 59 23-14 7553 li 1,142 23-14 7554 II 2,284 \ 23-14 7555 II 3,427 23-14 7556 II 4,283 23-14 7557 II 4,797 23-14 7558 II 5,140 23-14 7559 II 0,297 I 23-14 7569 IIl 0,594 l 23-14 7573 II 0,891 l 23-14 7574 1,114 23-14 7577 1,247 23-14 7578 II 1,336 I 23-14 7579 II 1,981 23-14 7580 II 3,962 \ 23-14 7581 II 5,942 I 23-14 7582 III 7,428 23-14 7583 8,319 Official Journal of the European Communities 1 . 8 . 88No L 207/22 CN-code Table Additionalcode Positive Negative Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I  100 kg - 2309 10 59 23-14 7584 8,913 2309 10 70 23-14 7553 1,142 23-14 7554 2,284 23-14 7555 \ 3,427 \ 23-14 7556 \ 4,283 23-14 7557 l 4,797 23-14 7558 \ 5,140 23-14 7559 \ 0,297 23-14 7569 \ 0,594 I 23-14 7573 \ 0,891 23-14 7574 \ 1,114 23-14 7577 \ 1,247 23-14 7578 II 1,336 \ 23-14 7579 1,981 23-14 7580 3,962 23-14 7581 \ 5,942 23-14 7582 || 7,428 23-14 7583 Il\ 8,319 23-14 7584 l 8,913 2309 90 35 23-14 7553 1,142 23-14 7554 II 2,284 23-14 7555 ||I 3,427 23-14 7556 l 4,283 23-14 7557 li 4,797 23-14 7558 5,140 23-14 7559 0,297 23-14 7569 Il 0,594 23-14 7573 II 0,891 23-14 7574 II 1,114 23-14 7577 li 1,247 23-14 7578 1,336 23-14 7579 I l 1,981 23-14 7580 \ \ 3,962 23-14 7581 5,942 23-14 7582 I 7,428 23-14 7583 \ 8,319 23-14 7584 \ 8,913 2309 90 39 23-14 7553 1 1,142 23-14 7554 \ 2,284 23-14 7555 3,427 23-14 7556 4,283 23-14 7557 4,797 23-14 7558 5,140 23-14 7559 0,297 23-14 7569 0,594 No L 207/231 . 8 . 88 Official Journal of the European Communities CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF ¢ Greece Dr Ireland £ Irl Spain Pta Portugal Esc I \  100 kg I 2309 90 39 23-14 7573 I 0,891 23-14 7574 \ 1,114 ' ' - Hi 1 S' ""v ' 23-14 7577 \ 1,247 ; 23-14 7578 l 1,336 . ! ' ' f- : ¢' : 23-14 7579 li 1,981 ; I 7 - V '  23-14 7580 II 3,962 ; - r- \ ; : 23-14 7581 II 5,942 ; : ' 23-14 7582 IIl 7,428 ; \ 23-14 7583 II 8,319 ;  'Mr ; J ' 23-14 7584 II 8,913 ' v * ''  ' - 2309 90 49 23-14 7553 II 1,142 i 23-14 7554 2,284 i : ; 23-14 7555 3,427 - ; : ; 23-14 7556 I 4,283 . ' 23-14 7557 II 4,797 ; V. ! 23-14 7558 II 5,140 - ' Hr ' 23-14 7559 II 0,297 : - ; - 23-14 7569 II 0,594 ; 23-14 7573 Il 0,891 ! : : ' ' 23-14 7574 III 1,114 23-14 7577 1,247 23-14 7578 l 1,336 I 23-14 7579 II 1,981 ; 23-14 7580 II 3,962 23-14 7581 II 5,942 23-14 7582 Il\ 7,428 23-14 7583 \ 8,319 23-14 7584 II 8,913 ¢ ' 2309 90 59 23-14 7553 II 1,142 23-14 7554 I 2,284 23-14 7555 || 3,427 1 23-14 7556 II\ 4,283 23-14 7557 i . 4,797 ° ,M"' 23-14 7558 \ 5,140 ' . ' c , &gt; : ¢ v »-f 23-14 7559 ||\ 0,297 ' 2 aan L en inn I 23-14 7569 II 0,594 . . 23-14 7573 Il 0,891 23-14 7574 III 1,114 23-14 7577 II 1,247 23-14 7578 II 1,336 23-14 7579 II 1,981 23-14 7580 ||l 3,962 23-14 7581 I 5,942 ¢ 23-14 7582 7,428 l 23-14 7583 l ¢ 8,319 Official Journal of the European Communities 1 . 8 . 88No L 207/24 Positive Negative Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Lit FF Dr £ Irl Pta EscDM F1 £ Bfrs/Lfrs Dkr 2309 90 59 2309 90 70 100 kg  8,913 1,142 2,284 3.427 4,283 4,797 5,140 0,297 0,594 0,891 1,114 1,247 1,336 1,981 3,962 5,942 7.428 8,319 8,913 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584  % milk fat/ 100 kg product  a b 0,194 0,213 % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - C 0,085 ¢ % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  d 0,099 e  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,008  °/o sucrose/ 100 kg product  f .0,040 Annex weight of non-fatty lactic dry matter and the weight of added sucrose , contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added , and where this is the case , the actual content by weight of these products and the lactose content of the addedwhey. For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the No L 207/251 . 8 . 88 Official Journal of the European Communities PART 7 SECTOR SUGAR Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \  100 kg - 1701 11 10 17-5 7334 0 3,348 17-5 7335 3,348 1701 11 90 17-5 7334 o 3,348 17-5 7335 \ 3,348 1701 12 10 17-5 7334 0 3,348 17-5 7335 \ 3,348 1701 12 90 17-5 7334 o 3,348 17-5 7335 \ 3,348 1701 91 00 17-6 7337 0 4,012 1701 99 10 17-7 7340 II 4,012 1701 99 90 17-7 7340 II 4,012 II||II  100 kg of dry matter  1702 30 10 17-7 7340 Il 4,012 1702 40 10 17-7 7340 li 4,012 1702 60 10 17-7 7340 II 4,012 llI.IIl  % sucrose content and 100 kg net 1702 60 90 17-10 7345 0 0,0401 I 17-10 7346 C) I 0,0401 17-10 7347 0 l 0,0401 Il II  100 kg of dry matter  1702 90 30 17-7 7340 || 4,012 IIIIII  °/o sucrose content and 100 kg net  1702 90 60 17-11 7349 O 0,0401 17-11 7350 o , 0,0401 17-11 7351 0 0,0401 1702 90 71 17-12 7353 o l 0,0401 1702 90 90 17-10 7345 o 0,0401 17-10 7346 C) 0,0401 17-8 7347 C) 0,0401 I ||  100 kg of dry matter  2106 90 30 21-5 7419 l 4,012 I I  % sucrose content and 100 kg net 2106 90 59 21-6 7423 0 0,0401 21-6 7424 o 0,0401 21-6 7425 o \ 0,0401 Official Journal of the European Communities 1 , 8 . 88No &lt;L 207/26 amount indicated multiplied by the sucrose content expressed as a percentage . (*) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . (*) "Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 1 00 kg of the product in question shall be equal to the 1 . 8 . 88 Official Journal of the European Communities No L 207/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts II \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc ll||I I  100 kg  0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 8,913 10,200 14,651 2,317 8,913 10,200 14,651 2,317 2,406 2,406 2,396 2,396 2,688 2,688 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 17-1 17-4 17-4 17-4 17-4 17-1 17-2 * * * * 1704 90 99 17-2 17-3 17-3 7632 7632 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 * * * * * 1 . 8 . 88No L 207/28 Official Journal of the European Communities Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \  100 kg - 1806 90 39 1806 90 50 18-3 18-3 * 18-3 7632 II  1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 18-4 18-4 18-2 19-4 19-2 # * * 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 2,262 2,262 2,262 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 * SJ ­ * * * * 19-3 19-3 7633 7634 2,404 3,162 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 19-1 19-1 19-1 19-1 21-2 21-2 * * * , 2105 00 10  2105 00 91 21-3 21-3 6585 7585 2,558 3,068 2105 00 99 21-4 21-4 6586 7586 3,516 4,292 2106 10 90 2106 90 99 21-2 21-1 # * 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7001 7002 7003 7004 7635 7636 7637 7642 2,347 3,358 2905 44 11  1 . 8 . 88 Official Journal of the European Communities No L 207/29 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc ||I  100 kg - 2905 44 19 li\ II 3,249 2905 44 91 li|| I 2,468 2905 44 99 \ Il 4,621 3505 10 10 \ ||  3505 10 90 \ \ ||  3823 60 11 li II  3823 60 19 \ I liI 3,249 3823 60 91 li IIl 2,468 3823 60 99 ||IIIl 4,621  || 7001 Il   || 7002   || 7003 2,347  7004 II 3,358  7005   7006   II 7007 II 2,082  Il 7008 || 2,804  II 7009 II 3,815  Il 7010 Il   II 7011 l   I 7012 l 2,601  II 7013 IIl 3,323  7015 \   II 7016 2,404  Il 7017 \ 3,162  \ 7020 \   7021 \ 2,114  7022 \ 2,872  7023 l 3,594 .  I 7024 \ 4,605  I 7025   l 7026 \ 2,571  I 7027 \ 3,330  I 7028 \ 4,052  7029 5,063  7030 2,224  7031 3,091  7032 3,849  7033 4,571  7035 2,785  7036 3,652  7037 4,410  I 7040 3,743  7041 4,610  7042 5,368 No L 207/30 Official Journal of the European Communities 1 . 8 . 88 Positive Negative Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pu EscF1  100 kg  6,090 7,101 4,200 5,067 5,825 6,547 7,558 4,720 5,586 6,345 7,067 5,281 6,147 6,906 6,685 7,551 8,310 9,032 10,043 7,142 8,009 8,767 9,489 10,500 7,661 8,528 9,286 10,008 8,222 9,089 9,847 13,013 13,880 14,638 15,360 16,371 13,471 14,337 15,096 15,818 13,990 14,857 15,615 14,551 15,418 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096 1 . 8 . 88 Official Journal of the European Communities No L 207/31 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I  100 kg -  II 7100 /i \   II 7101 0   li 7102 o 2,106  II 7103 C) 2,828  Il 7104 C) 3,839  II 7105 C)   7106 o   II 7107 0) 2,563  Il 7108 o 3,285  li 7109 0) 4,296  7110 0)   II 7111 0) 2,324  II 7112 (') Il 3,082  II 7113 o Il 3,804  II 7115 0 2,018  7116 0 Il 2,885  II 7117 o Il 3,643  Il 7120 C)   Il 7121 o Il 2,595  Il 7122 0 Il 3,354  7123 o Il 4,076  || 7124 o Il 5,087  \ 7125 2,186  7126 C) Il 3,052  \ 7127 O Il 3,811  II 7128 /1\ Il 4,533 '  \ 7129 C) Il 5,544  \ 7130 C) Il 2,705  I 7131 (') 3,572  7132 C) 4,330  7133 C) 5,052  \ 7135 C) 3,266  I 7136 n \ 4,133  I 7137 o \ 4,891  7140 C) \ 4,224  7141 C) \ 5,091  7142 ( i) \ 5,849  7143 o \ 6,571  7144 o \ 7,582  7145 o \ 4,682  7146 n \ 5,548  7147 n \ 6,307  7148 C) \ 7,029  7149 C) \ 8,040  7150 n \ 5,201 1 . 8 . 88 No L 207/32 Official Journal of the European Communities Positive Negative Denmark Italy France Greece Ireland Spain Portugal CN-codc Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Pta Esc  100 kg  6,068 6,826 7,548 5,762 6,629 7,387 7,166 8,033 8,791 9,513 10,524 7,623 8,490 9,248 9,970 10,981 8,143 9,009 9,767 10,490 8,704 9,570 10,328 13,495 14,361 15,120 15,842 13,952 14,818 15,577 16,299 14,471 15,338 16,096 15,032 15,899 2,040 2,906 3,665 4,387 5,398 2,497 3,363 4,122 4,844 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 O C) O O C) O o C) o O o o o C) o C) C) C) C) o 0 (') o 0 o (') o o ( l) n C) (l) C) C) C) C) o C) C) C) 0) C) C) C) C) 1 . 8 . 88 Official Journal of the European Communities No L 207/33 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I \  100 kg -  I 7209 0 5,855  I 7210 0 3,016  7211 o 3,883  \ 7212 C) 4,641  7213 o 5,363  7215 o 3,577  7216 o I 4,444  &gt; 7217 o 5,202  7220 0 I 4,138  I 7221 0 5,005  l 7260 0 \ 8,457  \ 7261 0 9,324  ll 7262 o 10,082  || 7263 o \ 10,804  || 7264 o 11,815  || 7265 o 8,915  II 7266 0) 9,781  || 7267 o 10,540  ll 7268 C) 11,262  Il 7269 0 12,273 '  I 7270 0 9,434  1 7271 O 10,301  l 7272 0 11,059  I 7273 0 11,781  7275 o 9,995  I 7276 O 10,862  l 7280 ' o 10,556  7300 o 3,264  7301 o 4,130  7302 o 4,889  7303 o 5,611 .  7304 o 6,622  7305 C) 3,721  7306 O 4,588  7307 o 5,346  7308 O 6,068  7309 (l) 7,079  \ 7310 (') 4,240  I 7311 C) 5,107  7312 C) 5,865  7313 C) 6,587  7315 C) 4,801  7316 C) 5,668  7317 C) 6,426  l 7320 C) 5,362 Official Journal of the European Communities 1 . 8 . 88No L 207/34 CN-code Table Additionalcode Positive Negative I I Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \  100 kg - 7321 C) 6,229 7360 o 8,612 7361 o 9,479 7362 o 10,237 7363 (') 10,959 7364 C) 11,970 I 7365 n 9,069 7366 o 9,936 \ 7367 C) 10,694  7368 o 11,416 7369 C) 12,427 I 7370 C) 9,589 7371 C) 10,455 7372 C) 11,213 7373 0 11,936 7375 o 10,150 \ 7376 o 11,016 7380 C) 10,711  7400 O \ 4,386 ll 7401 0 l 5,252 II 7402 o \ 6,011 \\ 7403 o 6,733 li 7404 C) 7,744 7405 C) 4,843 \ 7406 0 5,710 7407 C) 6,468  \ 7408 C) \ 7,190 7409 C) \ 8,201 7410 0 5,362 7411 0 6,229  \ 7412 o \ 6,987  7413 C) 7,709  7415 C) 5,923 7416 n 6,790 7417 O 7,548 7420 C) 6,484 7421 C) l 7,351  7460 o 8,754 7461 C) \ 9,620  7462 C) 10,378 7463 (') 11,101 7464 o 12,112 7465 C) \ 9,211 7466 10,077  7467 C) 10,836 1 . 8 . 88 Official Journal of the European Communities No L 207/35 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I  100 kg ­  7468 0 \ 11,558  7470 o 9,730  7471 o 10,597  7472 o \ 11,355  7475 C) 10,291  7476 C) 11,158  \ 7500 o 6,426  I 7501 C) 7,293  l 7502 o l 8,051  I 7503 0 8,773  7504 C) 9,784  || 7505 C) 6,883  1 \\ 7506 n 7,750  7507 o 8,508  II 7508 O I 9,230  7509 0 10,241  Il 7510 o 7,403  7511 n 8,269  II 7512 o 9,027  7513 0 9,750  , \ 7515 o 7,964  I 7516 0 8,830  7517 0 9,588 '  I 7520 o 8,525  l 7521 C) 9,391  7560 (') 9,011  7561 o 9,877  7562 o 10,636  7563 C) 11,358  7564 C) 12,369  7565 C) 9,468  7566 C) 10,335  7567 o 11,093  7568 0) 11,815  7570 o 9,987  - 7571 (') 10,854  7572 o 11,612  7575 (') 10,548  7576 0) 11,415  7600 (') 8,904  - 7601 (') 9,770  7602 C) 10,529  7603 C) 11,251  7604 C) 12,262  7605 C) 9,361 Official Journal of the European Communities 1 . 8 . 88No L 207/36 CN-code Table Additionalcode \ Positive Negative I I Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \  100 kg - 7606 C) 10,227 \ 7607 C) 10,986 l \ 7608 o 11,708 l 7609 C) 12,719 I 7610 (') 9,880 7611 o 10,747 l 7612 C) 11,505 I 7613 0 12,227 I 7615 o 10,441 l 7616 C) 11,308 7617 0 12,066 l 7620 C) 11,002 l 7621 0 11,869 l 7700 (') 9,956 l 7701 0 10,822\ \ 7702 (') 11,581 I 7703 0 12,303 ll 7704 C) 13,314I ll 7705 0) 10,413l II 7706 0 11,279l \\ 7707 C) 12,038\ li 7708 0 \ 12,760 7710 o 10,932  7711 ( l) l 11,799  7712 o 12,557  \ 7715 o \ 11,493  7716 o 12,360 7720 C) 10,105  7721 C) 10,972  \ 7722 C) 11,730 7723 C) 12,452  7725 n 10,562  7726 o I 11,429  7727 O 12,187  7728 (') 12,909  7730 C) l 11,082 '  7731 o 11,948 »  \ 7732 C) 12,707  7735 n l 11,643  7736 O 12,509 7740 O 12,993 7741 0 13,859  7742 o I 14,617 l 7745 C) I 13,450  7746 C) 14,316 1 . 8 . 88 Official Journal of the European Communities No L 207/37 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ - 100 kg ­  7747 (l) 15,075  7750 0 \ 13,969  7751 C) \ 14,836  7760 0 15,880  7761 0 I 16,746  7762 o 17,505  \ 7765 (') 16,337  I 7766 0 17,204  \ 7770 o 16,856  \ 7771 o \ 17,723  I 7780 C) I 18,767  7781 o 19,634  || 7785 o 19,224  || 7786 0 I 20,091  li 7800 Ill 2,098  II 7801 2,965  Il 7810 18,540  II 7811 || 19,406  Il 7812 II 20,165  7815 \ 18,997  II 7816 I 19,864  Il 7817 \ 20,622  \ 7820 \ 3,346  l 7821 \ 4,213  7830 \ l 19,516  7831 20,383  7840 5,842  7841 6,708  7860 8,783  7861 9,650  7900 o 2,579  7901 o 3,446  7910 (') 19,021  7911 o 19,888  7912 o 20,646  7915 19,478  7916 o 20,345  7917 C) 21,103  7920 o 3,827  7921 o 4,694  7930 (') 19,998  7931 0 20,864  7940 o 6,323  7941 C) 7,190  7960 C) 9,265 No L 207/38 Official Journal of the European Communities 1 . 8 . 88 Positive Negative Ireland Spain Portugal Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece CN-code Table Additionalcode Notes DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 7961 C)  100 kg  10,131 Amounts to be deducted 0,298 0,631 1,009 1,356 I,987 2,953 4,526 4,526 6,268 6,268 8,059 8,059 9,850 9,850 II,641 0,298 51xx 52xx 53xx 54xx 55xx 56xx 570x 571x 572x 573x 574x 575x 576x 577x 578x 59xx Amounts to be deducted 61xx 62xx 63xx 64xx 65xx 66xx 670x 671x 672x 673x 674x 675x 676x 677x 678x 69xx 0,208 0,439 0,703 0,945 1,384 2,057 3,153 3,153 4,367 4,367 5,615 5,615 6,862 6,862 8,110 0,208 1 . 8 . 88 Official Journal of the European Communities No L 207/39 (') If the goods contain butter reduced in price under the Regulation indicated in Table 6 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for for ­ mula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indi ­ cated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, ana sucrose/invert sugar/isoglucose. These codes are mentioned in the Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (hereafter) (in O.J. no L 167 of 1 . 7 . 1988 , p. 47) without prejudice to any later modification of the TARIC. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. Official Journal of the European Communities 1 . 8 . 88No L 207/40 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts l \ \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £I »1 Pta Esc I  100 kg - 2007 91 10 20-4 7385 Il 2,006 2007 99 10 20-5 7387 2,006 2007 99 31 20-5 7387 II 2,006 2007 99 33 20-5 7387 \I 2,006 2007 99 35 20-5 7387 \\ 2,006 2007 99 39 20-5 7387 li 2,006 1 . 8 . 88 Official Journal of the European Communities No L 207/41 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg ­ 1509 10 10 1509 10 90 1509 90 00 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 2,691 2,691 1,715 2,980 2,003 2,003 2,960 1,984 1,984 1,159 1,159 0,183 1,414 0,438 0,438 1510 00 10 1510 00 90 No L 207/42 Official Journal of the European Communities 1 . 8 . 88 ANNEX II Monetary coefficients Products Member States Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector   1,020 1,090 1,030 1,106 1,106 1,055 1,090 1,106 1,090 1,106 1,106 1,021   1,055 1,055 1,016 1,055 1,065 1,020 1,026 1,055 1,065 1,055 1,055 1,010 1,035 1,035 1,035 1,010 1,035 1,035 1,035 1,035 1,332 1,332 1,226 1,178 1,178 1,256 1,343 1,332 1,178 1,332 1,178 1,178 1,293 1,020 1.035 1,021 1.036 1,036 1.035 1.036 1.035 1.036   ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,79908 65,6562 55,2545 Dkr 0,517655 12,1423 10,2187 DM 0,13571 3,18326 2,67895 FF 0,455152 10,6762 8,98483 F1 0,15291 3,58671 3,01849 £ Irl 0,0506579 1,18825  £ 0,0426324  0,841573 Lit   2 345,64 1 974,02 Dr 10,8332 254,107 213,849 Esc 10,9982 257,978 217,107 Pta 8,94621 209,845 176,6 1 . 8 . 88 Official Journal of the European Communities No L 207/43 ANNEX IV Adjustments to be made pursuant to Article 7 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of the following countries, from 1 August 1988 until the date set out below, shall be multiplied by the following coefficients : Member State Sectors concerned Coefficient Applicable to imports and exports carried out from France Milk and milk products 0,579708 1 January 1989 Pigmeat 0 1 January 1989 Beef  1 January 1989 Eggs and poultry and albumins  1 January 1989 Wine  1 January 1989 Sugar 0,579708 1 January 1989 I Cereals 0,579708 1 January 1989 Ireland Pigmeat 0,483423 1 January 1989 Milk and milk products 0,579991 1 January 1989 Beef  1 January 1989 Eggs and poultry and albumins 0 1 January 1989 Sugar 0,592065 1 January 1989 \ Cereals 0,592065 1 January 1989 Greece Olive oil 0,370693 1 November 1988 Portugal Olive oil 0 1 November 1988 United Pigmeat , 0 1 January 1989 Kingdom Beef  1 January 1989 Milk and milk products 0,674742 1 January 1989 Eggs and poultry and albumins 0,565138 1 January 1989 Sugar 0,718247 1 January 1989 ' \ Cereals 0,718247 1 January 1989 Olive oil 0 1 January 1989 Italy Pigmeat 0 1 January 1989 Beef  1 January 1989 Milk and milk products 0,540022 1 January 1989 Eggs and poultry and albumins  1 January 1989 Sugar ' 0,540022 1 January 1989 Cereals 0,630029 1 January 1989 Wine  1 January 1989